Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 lacks antecedent basis for the strain gauge. It appears that the claim should depend from claim 12 rather than 10.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fillar (4,863,418 or 5,215,616) in view of Humcke and further in view of Yokohama.
	The patents to Fillar each disclose the invention substantially as claimed, a collector chain for a sludge collector comprising inner and outer sidebars formed by flattened open loops (clearly shown in the ‘418 patent, and implied in the ‘616 patent, since the part that appears to be closed caries a bushing (4)), which are joined by pins having apertures for a connecting element. The instant claims differ in recitation of the pins being stepped, having one end that is larger than the other; and in usage of end caps at the smaller end. 
	It is known to use pins having a stepped pin with a larger end and an opening for a connection element in a similar conveyor system, as exemplified by Humcke. It would therefore have been obvious for one skilled in the art to use such a pin in the conveyors of Fillar, to simplify construction. It would further have been obvious to add end caps to at least the smaller end, as exemplified by Yokoyama (103), to protect the exposed end of the pins. With respect to the recitation of an aperture in the end cap, it is submitted that 
	With respect to claim 2, such bores are shown in the end caps of Yokoyama. With respect to claims 6 and 7, Fillar discloses such inward projections to accommodate the pins. 
6.	Claims 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of PCT publication WO 2009/044117 (Renold).
	Claim 12 differs from claim 1 in recitation of a strain gauge on a side bar; while claim 23 is an independent claim essentially combining the elements of claims 1 and 12. It is known to position a strain gauge on a side bar of a chain conveyor, as exemplified by Renold. It would therefore have been obvious for one skilled in the art to add strain gauges to the conveyor of claim 1, to measure wear. 
	With respect to claims 13-15 and 17, it is submitted that such a transmitter with memory and a recorder are disclosed throughout Renold (but see especially page 11). With respect to claim 16, it is submitted that such water impermeable potting would obviously be necessary in a submerged environment, such as a clarifier. With respect to the sprocket (claim 21) and connecting pin (claim 22) having a strain gauge, these are shown in the embodiments of figures 9 and 10 for the sprocket and figure 12 for the connecting pin. With respect to claim 18, it is submitted that such placement in a thinner section of the sidebar would have been obvious in view of similar placements in the embodiments in the sprocket and pin. With respect to claim 19, it is submitted that .
7.	Claims 3-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The recitations of the end caps having reduced and greater cross sectional areas of claim 3; and the recitation of side shields for the bars of claim 8 are not disclosed or suggested by the prior art of record.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other examples of strain gauges in a conveyor chain are exemplified by Lodge and Khrakovsky. Davis discloses another example of a clarifier with a similar chain for the sludge collector.
	9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778